internal_revenue_service number release date index numbers ----------------------------------------------- -------------------------------- ------------------------------ ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ---------------- telephone number -------------------- refer reply to cc ita plr-109588-15 date september legend taxpayer --------------------------------------------------------- date --------------------------- date ----------------------- date ------------------- date -------------------- a ------ b --------------------- c ---------------------- dear ----------- this letter_ruling responds to a letter dated date submitted on behalf of taxpayer taxpayer is requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file the original and the signed duplicate copy of such original of the form_3115 application_for change in accounting_method for the taxable_year ending date the a taxable_year facts taxpayer represents the facts are as follows plr-109588-15 taxpayer files a form_1065 u s return of partnership income on a fiscal_year basis that ends on b taxpayer wanted to make a late general_asset_account election under section dollar_figure of the appendix of revproc_2011_14 2011_4_irb_330 designated automatic accounting_method change number dcn for certain depreciable_property beginning with the taxable_year ending date thus in accord with the procedures of revproc_2011_14 taxpayer should have completed the required original of the form_3115 reflecting the desired accounting_method change and attached this original to taxpayer’s timely filed original form_1065 for the taxable_year ending date further in accord with the procedures of revproc_2011_14 taxpayer also should have timely filed a copy of the original form_3115 with an original signature or a photocopy of the original signature with the appropriate office of the internal_revenue_service lastly taxpayer’s form_1065 for the taxable_year ending date should have reflected the accounting_method change made by taxpayer taxpayer engaged c an outside tax consulting firm to prepare its form_1065 for the a taxable_year that return was due on date without extension taxpayer could not file its a federal_income_tax return by date so it intended to request an extension of the date due_date to date c met with taxpayer before date and provided taxpayer with a copy of the form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns for the a taxable_year at that meeting c advised taxpayer that c would file the form_7004 electronically with the service however the form_7004 was not timely filed due to c’s inadvertent error in fact taxpayer never filed its form_7004 for the a taxable_year as a result when taxpayer did file its form_1065 for the a taxable_year on date the return was late taxpayer’s late filing of its return for the a taxable_year made the original and the signed duplicate copy of such original of the form_3115 reflecting the late general_asset_account election dcn which taxpayer also filed on date late ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 to file the original and the signed duplicate copy of such original of the form_3115 that are required by revproc_2011_14 to obtain the consent of the commissioner of internal revenue to make the late general_asset_account election dcn for the taxable_year ending date law and analysis revproc_2011_14 provides the procedures by which a taxpayer may obtain automatic consent to change certain accounting methods a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the plr-109588-15 commissioner to change its accounting_method under sec_446 and the income_tax regulations thereunder section a of revproc_2011_14 provides that a taxpayer changing an accounting_method pursuant to revproc_2011_14 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including any extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the appropriate office of the service no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change generally a general_asset_account election must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the depreciable_property subject_to such election is placed_in_service by the taxpayer and cannot be made by filing a form_3115 see sec_1_168_i_-1 and sec_1_168_i_-1 however because of changes made to the general_asset_account regulations the service treated the making of a late general_asset_account election as a change in method_of_accounting for a limited period of time ie for any taxable_year beginning on or after date and beginning before date sections b and of the appendix of revproc_2011_14 a general_asset_account election made before or after that limited period of time is not a change in method_of_accounting section b of the appendix of revproc_2011_14 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-3 imposes special rules for accounting_method regulatory elections this section provides in relevant part that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances when the accounting_method regulatory election for which relief is requested is subject_to the procedure described in sec_1_446-1 or the relief requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the plr-109588-15 accounting_method for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to file the required original of the form_3115 making its late general_asset_account election dcn for the taxable_year ending date with an amended form_1065 and file the duplicate copy with signature of such form_3115 with the appropriate office of the service please attach a copy of this letter_ruling to the amended_return and to the duplicate copy of form_3115 this letter_ruling does not grant any extension of time for the filing of taxpayer’s form_7004 or its form_1065 for the taxable_year ending date except as expressly set forth above we express no opinion concerning the tax consequences of the facts described above under any other provision of the code or regulations specifically no opinion is expressed or implied concerning whether the accounting_method change taxpayer has made is eligible to be made under revproc_2011_14 taxpayer otherwise meets the requirements of revproc_2011_14 to make accounting_method changes using revproc_2011_14 any asset subject_to taxpayer’s late general_asset_account election is eligible to be included in a general_asset_account taxpayer’s grouping of assets in general asset accounts is correct under sec_1_168_i_-1 or taxpayer’s depreciation method recovery_period and convention for any asset are correct the ruling contained in this letter_ruling is based upon facts and representations submitted by taxpayer with accompanying penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of this request for an extension of time to file the required form_3115 reflecting the late general_asset_account election dcn all material is subject_to verification on examination this letter_ruling is directed only to taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-109588-15 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate operating division director sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
